Citation Nr: 0826603	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06- 35 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to a service-connected 
right knee disability.

2.  Entitlement to service connection for a left hip 
disorder, to include as secondary to a service-connected 
right knee disability.

3.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1960 to May 1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran has received no Veterans Claims Assistance Act of 
2000 (VCAA) notice specific to the three claims on appeal.  
Such notice must be provided to the veteran before a decision 
can be made on the issues on appeal.  In particular, the 
notice should advice the veteran as to the elements of a 
service connection claim.

Additionally, the record shows that the veteran failed to 
report for a scheduled VA examination.  It is unclear from 
the record whether he received notice of this examination, 
and another should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran, including a 
description of the provisions of the 
VCAA, notice of the evidence required 
to substantiate the claim, and notice 
of the veteran's responsibilities and 
VA's responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain. 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2006).  In particular, the 
notice should advice the veteran as to 
the elements of a service connection 
claim.

2.  The veteran should also be afforded a 
VA musculoskeletal examination of his left 
ankle and left hip.  The claims file and a 
copy of this remand must be made available 
to the examiner designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported and correlated to a 
specific diagnosis(es).  

The examiner should be asked to provide an 
opinion addressing the following questions:

(a) Does the veteran currently have any 
disorder of the left ankle or left hip?  

(b) If so, is it at least as likely as not 
that the veteran's left ankle and left hip 
disorders are related to the veteran's 
military service.  

(c) Is it as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
any currently diagnosed left ankle or left 
hip disability was caused or aggravated 
beyond its natural progression by his 
service connected right knee disability or 
whether such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  

A complete rationale for the opinion 
expressed must be provided.  

3.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


